DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Printer Rush dated 7/25/2022.
Claims 6-7, 10, 16-17, and 20 are amended by this Examiner’s Amendment.
Claims 1-4, 6-14, and 16-20 are allowed.

EXAMINER’S AMENDMENT
IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
 (Currently Amended)
line 1: replace "of claim 5" with "of claim 1"
 (Currently Amended)
line 1: replace "of claim 5" with "of claim 1"
 (Currently Amended)
line 1: replace "of claim 5" with "of claim 1"
 (Currently Amended)
line 1: replace "of claim 15" with "of claim 11"
 (Currently Amended)
line 1: replace "of claim 15" with "of claim 11"
 (Currently Amended)
line 1: replace "of claim 15" with "of claim 11"
END OF AMENDMENT

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135